ON PETITION FOR REHEARING.
STEWART, J.
A petition for a rehearing has been filed in this ease, and presents one question which we deem worthy *752of consideration. It is contended by respondent that the original opinion failed to pass upon the constitutionality of the amendment to sec. 2653, Rev. Stat., as amended by an act approved March 10, 1903. We did not discuss this question in the original opinion for the reason that counsel did not argue the question upon oral argument, and upon examination we were convinced that there was nothing in the contention; but inasmuch as counsel in the petition for rehearing has urged the question again, we have deemed it proper to consider the matter. The contention made by counsel for respondent with reference to this amendment is that it was not passed in accordance with the provisions of sec. 15, art. Ill of the constitution.
There is no complaint but that the bill was regularly passed in the Senate. The objections made relate to the course of the bill in the House. The legislative journal of the House shows that House Bill 45 was introduced by Pyke on January 22, 1903, and on that day was read the first time in full. On January 23d House Bill 45 was read the second time in full and referred to the printing committee. On January 26th the printing committee reported that the bill had been printed and the report was adopted and the bill referred to the committee on railroads and corporations. On February 11th the committee on railroads and corporations reported the bill to the House with recommendation that it pass; and on the same day motion was made that the rules of the House be suspended and the provisions of sec. 15, art. Ill of the constitution, requiring the reading of bills on three several days, be dispensed with, and that the amendments to House Bill 45 be read first and second time and ordered printed. This motion prevailed and it was so ordered. On February 12th the committee on printing reported that the amendments to House Bill 45 had been printed. On the same day House Bill 45 with amendments was referred to the engrossing committee and ordered engrossed. On February 13th House Bill 45 was reported correctly engrossed. On February 19th House Bill 45 was read third time “in full” and placed on final passage and upon roll-call passed. The record of this *753bill on February 11th is challenged by counsel for respondent, and the contention is made that it does not show that the amendments were read on three several days or that the bill as amended was read on three several days. The record discloses that House Bill 45 had its first reading on January 22d; second reading January 23d. On March 11th amendments were proposed, the provisions of the constitution with reference to the first and second reading of which were suspended. This motion was carried and it was so ordered.
From this it clearly appears that the bill had a first and second reading before the amendments were proposed; that the provision of the constitution, as to the first and second reading of the amendments on three several days, was suspended. This was equivalent to the first and second reading of the amendments on different days, providing, of course, the amendments were read upon the day of suspension.
We think the record sufficiently indicates that the amendments had their first and second reading on the same day, to wit, the day the provision of the constitution was suspended. If the bill before amendment was read first and second time on different days and the amendments were read upon different days, or the provisions of the constitution with reference to such reading were suspended, and both readings occurred upon the same day and the amendments were adopted, then up to that time the constitution would seem to have been complied with.
Sec. 15, art. Ill of the constitution, provides:
“No law shall be passed except by bill, nor shall any bill be put upon its final passage until the same, with the amendments thereto, shall have been printed for the use of the members; nor shall any bill become a law unless the same shall have been read on three several days in each house previous to the final vote thereon: Provided, In case of urgency, two-thirds of the house where such bill may be pending may, upon a vote of the yeas and nays, dispense with this provision. On the final passage of all bills they shall be read at length, section by section, and the vote shall be by yeas and nays *754upon each bill separately, and shall be entered upon the journal.”
If, under the provisions of this section of the constitution, the reading of a bill on three several days may be dispensed with upon a vote of two-thirds of the House where the bill is pending, we can see no reason why the reading of amendments on three several days may not also be suspended; and if the first and second reading of a bill may take place on the same day by a vote suspending the provisions of the constitution, the same is certainly true of amendments to the bill. If this construction be correct, then it clearly appears from the record in this ease that the bill and all amendments thereto were read on separate days or the provisions of the constitution, with reference to such readings, suspended, and that the bill and amendments pursued the course required by the constitution up to the time the bill was engrossed. The engrossment included the bill with the amendments and after engrossment the bill was read a third time “in full” and passed by a yea and nay vote which was entered upon the journal.
It is, however, argued by counsel for respondent that the record, read a third time ‘ ‘ in full, ’ ’ is not equivalent to reading the bill “at length, section by section.” We are unable, however, to see any substantial difference in the record with reference to the reading of this bill and the requirements of the constitution. If the bill was read in full, it must have been read at length, section by section. “Read in full” means to read from the beginning to the end without abridgment or omission; if so, the bill must have been read section by section: Standard Dictionary, p. 731. While it is better in recording the history of a bill in the legislature to follow the language of the constitution, yet where language is used which in its common acceptation means the same thing, it indicates a substantial compliance with the constitutional provisions. So, in this case we are clearly of the opinion that the amendment to sec. 2653, Rev. Stat., approved March 10, 1903, was adopted in accordance with the provisions of the *755constitution of this state and the act for that reason is not unconstitutional. ■
There are some other questions argued in the petition for rehearing which in our judgment have been fully and carefully considered in the original -opinion. After examining the record in this ease again, we are satisfied that the original opinion is correct and the judgment must be reversed.
Ailshie, J., concurs.